                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:20-CR-00094-RJC-DSC
USA,                                       )
                                           )
                Plaintiff,                 )
                                           )
    v.                                     )        ORDER
                                           )
JEVON DEMETRIUS BARNWELL,                  )
                                           )
                Defendant.                 )
                                           )

         THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 13), the Indictment, (Doc. No. 3), without prejudice.

         IT IS ORDERED that the Government’s motion, (Doc. No. 13), is

GRANTED and the Indictment, (Doc. No. 3), is DISMISSED without prejudice.

 Signed: May 18, 2020




         Case 3:20-cr-00094-RJC-DSC Document 14 Filed 05/18/20 Page 1 of 1
